Citation Nr: 0601340	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to August 
1949.  He died in April 2002.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In February 2005, the Board remanded the 
claimant's appeal for further evidentiary development.  


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran's death was causally 
connected to his service-connected post phlebitic syndrome of 
the left lower extremity with residuals of varicose veins, 
postoperative status.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in July and 
August 2002 VA correspondence, prior to the August 2002 
rating decision, as well as the subsequent November 2002 
statement of the case, February 2005 Board remand, and March 
2005 VA correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the claimant to submit all 
pertinent evidence in her possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining copies of the veteran's VA treatment 
records and a statement from Ted L. Sussman, M.D.  The record 
also includes March 2003 and May 2005 medical opinions as to 
the relationship between the veteran's service-connected left 
leg disorder and the fall that led to his death.  

The record does not include any witnesses' statements 
surrounding the veteran's death or an autopsy report.  The 
record also does not include any accident, ambulance, or 
police reports surrounding the veteran's death.  However, the 
claimant and Dr. Sussman both reported that the veteran was 
alone when he died.  Moreover, Dr. Sussman reported that no 
autopsy was performed.  Furthermore, despite VA's attempt to 
obtain from the claimant copies of other records that could 
shed light on the facts surrounding the veteran's accident, 
she failed to reply to these requests.  See VA correspondence 
dated March 2005; Board remand dated in February 2005 Board 
remand.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has indicated that "[t]he duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant 
wishes help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the purtative evidence.  Id.  
Therefore, adjudication of her claim may go forward without 
these records.

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the claimant, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran's death certificate indicates his death in April 
2002 was the result of a fractured neck, which occurred after 
he fell into a hole in a camp floor.  The appellant contends 
that the fall was caused by a weakened left leg caused by his 
service connected post phlebitic syndrome of the left lower 
extremity with residuals of varicose veins, postoperative 
status.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

After reviewing the record the Board finds that due to the 
appellant's failure to respond to numerous requests for 
information, such as providing police or ambulance reports 
associated with the accident, there remains very little 
evidence in the record related to the facts surrounding the 
accident that led to the veteran's death since he was alone 
at that time. 

What is known can be summarized as follows.  

The claimant, in September 2002, wrote VA and reported that 
although she was not present at the time of the accident that 
led to his death, because of her knowledge of the veteran and 
his habits she believes he died because he fell due to his 
weakened left leg, which had been increasingly bothering him 
over the three years prior to his death.  She argues that the 
veteran's leg gave out on him when, as he did every spring, 
opened the trap door over a water valve at his camp to 
facilitate thawing a valve.  It is argued that the weak left 
leg caused the fall during which the veteran broke his neck 
and died. 

The veteran's primary VA healthcare provider wrote, in March 
2003, as follows:

Over the time I knew [the veteran] he had 
significant [p]roblems with phlebitis and 
post phlebitis varicose veins and leg 
ulceration [t]hat caused great hardship 
and contributed to overall weakness [a]s 
well as leg weakness . . . [I]t is 
entirely conceivable to this examiner 
that [the veteran's] [a]ccidental death 
was attributable to his [service 
connected] illness, specifically that his 
injuries while working at his cottage 
could have occurred due to leg weakness.

In August 2002, Dr. Sussman wrote that the veteran had died 
at his camp unattended due to an accident.  He was not seen 
at Dr. Sussman's institution at the time of his death, and no 
autopsy was performed.

In February 2005, in order to obtain a clearer statement 
based on a review of the entire record on appeal as to 
whether it is at least as likely as not that the veteran's 
service-connected left leg disorder caused the fall and the 
resulting injury that caused death, the Board remanded the 
appeal.  In the subsequent May 2005 VA medical opinion, after 
a review of the record on appeal, it was opined as follows:

The problems sustained by this [v]eteran 
consisted primarily of postphlebitis 
syndrome in the left leg, and to a lesser 
degree in the right leg.  He was found 
dead in his campsite, reportedly having 
fallen into a hole and broken his neck.  

Review of the chart indicated that the 
[v]eteran had been treated for stasis 
ulcerations of the left leg in the past, 
but was not under any active treatment at 
the present time.  There is no mention in 
the record that the [v]eteran was having 
any great difficulty with locomotion, 
balance, or any type of vertigo.  He was 
unattended at the time of death, and no 
postmortem examination was performed.

[As to the March 2003 statement made by 
the veteran's treating VA physician,] 
[u]pon review of the material in the 
chart, this examiner feels that it is not 
at least as likely as not that the 
postphlebitic syndrome caused the 
[v]eteran to fall and sustain the 
postmortem diagnosed neck fracture as the 
cause of death.  To state any other 
opinion would involve conjecture on the 
part of this examiner; thus stating that 
[the veteran's left leg disorder was] the 
cause of death [in the March 2003 
statement] was pure speculation, insofar 
as the chronic postphlebitis syndrome in 
the left lower extremity was concerned.

Since the death was unattended, there is 
no one to give a picture of the final 
moments preceding death.  Because of 
this, there is no clear-cut evidence that 
the postphlebitis syndrome caused the 
fall and the subsequent fractured neck as 
the cause of death reported on the death 
certificate.

[Emphasis added].

On review of the evidence addressing the relationship between 
the veteran's service connected left leg disorder and the 
fall that caused his death, the Board finds that it must 
assign greater evidentiary weight to the May 2005 VA opinion 
than those provided by the veteran's VA healthcare provider 
in March 2003 and the appellant.  

In this respect, the May 2005 VA opinion were provided, 
unlike the March 2003 opinions, after a review of the entire 
record on appeal to include the March 2003 opinion.  
Moreover, the May 2005 VA opinion, unlike the March 2003 
opinion, makes specific reference to the veteran's most 
recent treatment records and notes that they did not show any 
active treatment for leg ulcers or show that the veteran was 
having great difficulty with locomotion, balance, or any type 
of vertigo.  

Additionally, because the March 2003 opinion included such 
language as "it is entirely conceivable" and "could have," 
it is too speculative to be probative.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

Furthermore, the March 2003 opinion is not controlling 
because it not only appears to be based entirely on a history 
provided by the claimant.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion).  

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  

As to the appellant's and the representative's assertions 
governing the cause of death, the record does not indicate 
that they have any training or expertise in the field of 
medicine.  Hence, their assertions of medical causation are 
not probative because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service connected 
disorder had a causal connection to the veteran's death.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


